[ex10-22header.jpg]
 
July 29, 2010


Board of Directors
Innolog Holdings Corp
4000 Legato Drive
Suite 830
Fair Oaks, VA 22033


To the Board of Directors,


This letter agreement amendment (the “Letter Agreement Amendment”) will confirm
our understanding of the terms and conditions under which Innolog Holdings Corp
(the “Company”) and Emerging Companies LLC (“Advisor”) agree to amend the letter
Agreement between the Company and Advisor executed on May 27, 2010 (the “Letter
Agreement”).  Company and Advisor hereby amend the Letter Agreement as follows:


Section II D is amended to read as follows


D. Warrants:
Upon the signing of this Letter Agreement Amendment, Advisor will receive
Warrants.  The Company agrees to pay the Advisor five hundred thousand (500,000)
warrants priced at fifty cents per warrant.  The warrants will be exercisable
for a total of five years.


All remaining terms of the letter agreement remain in full force and effect and
are hereby incorporated by reference.


Please confirm the foregoing correctly sets forth our agreement by signing and
returning to Advisor a signed duplicate copy of this letter agreement amendment.


AGREED AND ACCEPTED:


Emerging Companies, LLC



   
Richard Stewart
Managing Director




 
Date
   



Joe Kelley
       
On behalf of the Board of Directors




 
Date
   



[ex10-22footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 